DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Office Action in response to application 16/230,112 entitled "MULTIPLE CHAIN MESSAGE DATA RECORDATION WITH ADJUSTABLE VISIBILITY PERMISSIONING" filed on December 21, 2018.
Status of Claims
Claims 1, 10, 19, and 20 have been amended and are hereby entered.
Claims 7, 8, 16, and 17 are cancelled.
Claims 21-24 are added.
Claims 1-6, 9-15, and 18-24 are pending and have been examined.

Response to Amendment
The amendment filed November 27, 2020 has been entered. Claims 1-6, 9-15, and 18-24  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed August 27, 2020.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on   September 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed
to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)
without significantly more.

Step 1

Step 1 of the USPTO subject matter eligibility analysis asks whether the claim is directed
to one of the four patent-eligible subject matter categories: process, machine, manufacture, or
composition of matter. MPEP 2106(1)

Claims 1-20 are directed to subject matter within one of these statutory categories.

Step 2A

Step 2A of the Office's eligibility analysis is the first part of the Alice/Mayo test, i.e., the
Supreme Court's "framework for distinguishing patents that claim laws of nature, natural
phenomena, and abstract ideas from those that claim patent-eligible applications of those
concepts." MPEP 2106.04(11) Step 2A is a two-prong inquiry, in which examiners determine in
Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two
if the recited judicial exception is integrated into a practical application of that exception.
 
 (MPEP 2106.04(11)(A)) A "practical application" relates to how a judicially recognized exception is applied in a real world product or a process, and not merely to the result achieved by the invention. MPEP 2106{11)(A)

Prong 1

In Prong One the Examiner determines whether the claim recites a judicial exception,
i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in
the claim. (MPEP 2106{11)(A)(1))

To determine whether a claim recites an abstract idea the Examiner: (1) identified specific limitation(s) in the claim which the Examiner believes recites an abstract idea, and (2) determined whether the identified limitations(s) fall within at least one of the groupings of 
methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see
MPEP § 2106.04(a)(2), subsection 11); and 3) Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

The Examiner reviewed the claims in light of Applicant's specification, which suggests the problem to which the invention is directed is one of organizing information. See, e.g., specification par. 0001: "Bilateral trade negotiation and matching is often a manual process involving a hodgepodge-like mixture of tools and practices. For instance, brokers may use a combination of spreadsheets, instant messaging, chat platforms, phone calls and handwritten notes to negotiate a transaction. These characteristics of the negotiations result in substantial throwaway work performed by the brokers and other participants in the negotiations."
Specification par. 0002: "fractured communication sequences."

The proposed solution is to keep permanent (immutable) records and logs of messages sent and received. See, e.g., specification par. 0012: "Methods and systems for message data recordation." Specification par. 0013: "The disclosed methods and systems may employ blockchain or other distributed ledger data structures to provide for the recordation and reporting of the information or other data representative of the sequence of communication events in immutable fashion."

In that context the Examiner believes Applicant's claims are directed to a concept of sending and receiving information via messages while keeping logbooks, including private logbooks, of incoming and outgoing messages to organize the information.

This concept is recited in Applicant's representative claim 1 as follows: 

Receiving an incoming message ('receiving, [by a computer] an originating message for an initial communication event of the sequence of communication events')

Reading the received message to extract particular information ('parsing, [by a computer] the originating message for the initial communication event to extract message data for the initial communication event')

Recording extracted information in a first logbook of a plurality of distributed logbooks (storing [by a computer] the extracted message data in a distributed ledger data structure for the sequence of communication events)

Sending a message in response to the received message ('generating or receiving, [by a
computer] a responsive message to the originating message')

Creating a private or confidential logbook of the plurality of logbooks in which to record the responsive messages. (creating [by a computer] a subsidiary distributed ledger data structure of the distributed ledger data structure)

Recording information to be conveyed by the responsive message in the private logbook of the plurality of distributed logbooks (storing, by the communication processor, the responsive message data in the subsidiary distributed ledger data structure)

Sending the responsive message (transmitting, [by computer components] to the second group of participants, the responsive message.)

The activity of sending and receiving information is a kind of human cognitive activity that can be performed mentally without the use of a computer using the human mind and hands (or vocal chords). Sending and receiving information using messages, e.g., passing notes or sending letters via mail can be performed by a human without the aid of a computer using the human mind and hands, and a pencil and paper. Likewise, the activity of reading (parsing) text conveyed by messages, and recording certain details about incoming and outgoing messages in distributed log books are also a kind of human cognitive activity a human can perform without the aid of a computer using the human mind and hands, and pencil and paper.
 
These are all activities humans have performed at least since WWII, e.g., typed or handwritten logbooks distributed to navy vessels.
MPEP 2106.04(a)(lll)(C)(1) cites Voter Verified, Inc. v. Election Systems & Software, LLC,
887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018) as an example of a case identifying a mental process performed on a generic computer as an abstract idea, the claims were found to recite an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. In this case, the Federal
Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years.

The facts in this case are similar in that the claimed steps of sending and receiving messages, reading messages, e.g., text recognition, and recording incoming and outgoing messages in a log book are "human cognitive actions" that humans have performed manually for at least a hundred years. In view of the particular facts of this case and the relevant guidance in the MPEP, the Examiner believes the elements identified above recite an abstract idea falling within Group Ill (Mental Process) of the abstract idea groupings enumerated in MPEP 2106.04(a)(2).

The Examiner notes courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. (MPEP 2106.04(a)(2)(III) "Nor do the courts distinguish between claims that recite mental  processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind." Versata Dev. Group v. SAP Am., Inc., 793
F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v.
Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) ("[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.")."

MPEP 2106.04(a)(2)(111)(D) advises: "Examiners should keep in mind that both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. (MPEP Because both product and process claims may recite a "mental process", the phrase "mental processes" should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. The courts have identified numerous product claims as reciting mental process-type abstract ideas, for instance the product claims to computer systems and computer-readable media in Versata Dev. Group. v.
SAP Am., Inc., 793 F.3d 1306, 115 USPQ2d 1681 (Fed. Cir. 2015).

Thus the Examiner concludes the Prong 1 inquiry by finding claims 1-20 in their broadest reasonable interpretation encompass an abstract idea within the "Mental Process" grouping.

Prong 2

Prong Two asks whether the claim recites additional elements that integrate the judicial exception into a practical application. (MPEP 2106.04(d)) The Examiner evaluates integration into a practical application by: (1) identifying whether there are any additional elements recited
in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a  practical application, using one or more of the considerations introduced in MPEP 2106.04(d)(I)
'RELEVANT CONSIDERATIONS FOR EVALUATING WHETHER ADDITIONAL ELEMENTS INTEGRATE
A JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION' and evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. It is important to note, the judicial exception alone cannot provide the improvement.

In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016).

Additional Elements

In Applicant's case the Examiner identified the following additional elements:

Computer components

The claim adds a network interface element, and processor elements to perform the basic functions sending and receiving data (indicia) in messages, recognizing the indicia, i.e., parsing the received text, and recording information in logbooks (ledgers).

Applicant's specification was evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement to the functioning of the computer or the network interface element, or to any other technology or technical field.

The computers provided in the specification to perform the activity are described at a very high level of generality. See, e.g., Figs. 4 and 5 showing a collection of disconnected blocks. The specification focuses on the details of the informational content of the messages (see, e.g., par. 0034). However, there is no technical detail or explanation of how these off-the-shelf components generate messages, process messages, or record informational components or indicia from messages, or even how to create a private logbook. The specification suggests software (see Fig. 5) may be involved, but there are no descriptions of new algorithms or new software components, or improvements to any existing algorithms or software components.

Thus, the specification does not provide a technical explanation as to how to implement the invention beyond describing the abstract idea and providing an instruction to a practitioner to use off-the-shelf computers and some unspecified software to reduce the abstract idea to practical application. The disclosure lacks technical details by which a person of ordinary skill in the art would recognize the claimed and disclosed invention provides an improvement to the functioning of the computer or network components.

    PNG
    media_image1.png
    540
    1535
    media_image1.png
    Greyscale


These machine elements are general. Thus the computer elements do not qualify as a 'particular machine.' MPEP 2106.05(b)(I): "It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine." Ultramercial, Inc. v. Hulu, LLC,
772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept);

 
Logbook structure

The claims describe the 'recording' activity as being performed by a generic computer performing a basic function of recording information to a memory, where the memory can implement a particular ledger structure, i.e., a distributed ledger data structure, e.g., ,a blockchain ledger structure. Claim 2 instructs to use copies (replications) of the logbook (distributed ledger data structure and the subsidiary distributed ledger data structure comprises a respective replicated ledger) Claim 3 provides a particular electronic logbook structure (blockchain).

However, there is nothing in the specification or claims to suggest the invention provides anything that improves the way a generic computer performs its basic function of 'recording' or 'storing' information in a memory, or that any improvement would even be needed in the basic 'recording' function, for the computer to record information to a memory implementing a distributed ledger as a blockchain. Further nothing in the specification suggests the invention provides anything that improves blockchain technology.

As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 
USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

On those facts the Examiner concludes the 'distributed ledger' element merely links the use of the abstract idea (judicial exception) to a particular technological environment (blockchain technology) or field of use. See MPEP § 2106.05(h).

Conclusion
On the particular facts of Applicant's case, the Examiner believes claims 1-6, 9-15, and 18-24 to integrate the abstract idea into a practical application. The additional elements identified above merely implement the abstract idea on off-the-shelf computer components. Whether these elements are considered individually or in an ordered combination in the claim as a whole including the abstract idea, the elements do not integrate the abstract idea into a practical application of the abstract idea. In other words these elements are off-the-shelf components in arrangements for which they are intended. Adding these elements to the claim amounts to a mere instruction to apply the abstract idea of sending and receiving information via messages, and keeping logs using generic computer components. This kind of instruction does not integrate the abstract idea into a practical application for the same reason the recitation of a computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. (MPEP 2106.05(f))).
 
Step 2B
 
After determining that the claim is directed to a judicial exception, Step 2B inquires what else there is in the claims. See MPEP 2106.05 (I) citing Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?")) This is characterized as a search for evidence of invention conception or 'inventive concept.' Evaluating additional elements to determine what else there is in the claim requires considering the elements both individually and in combination to ensure that they amount to significantly more than the abstract idea itself. (MPEP 2106.05(1)) This step inquires whether an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. MPEP 2106.05(1), citing Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

An abstract idea cannot furnish an inventive concept. A claim for a new abstract idea is still an abstract idea. Adding one abstract idea to another abstract idea does not render the claim non-abstract. See(MPEP 2106.05(1).

The Examiner considered all of the additional elements individually and in combination in the claim as a whole in Step 2A Prong 2. The claim does not provide any non-conventional or non-generic arrangement of these elements, and the elements individually or in combination do not provide improvements to the functioning of a computer or any other technology/technical. This is the same inquiry in Step 2B (MPEP 2106.02(d)(1)).
 
Claims 1-6, 9-15, and 18-24 do not provide an inventive concept because considering the additional elements both individually and in combination does not provide anything not already considered in Step 2A. The additional elements whether considered individually or in combination in the claim as a whole do not provide anything that amounts to significantly more than the abstract idea itself.

Conclusion
On the facts above and for the reasons discussed above, the examiner concludes the subject matter within a broadest reasonable interpretation of claims 1-6, 9-15, and 18-24 more likely than not falls within a judicial exception and/or falls outside the enumerated statutory categories.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Golan (“MESSAGING SYSTEMS AND METHODS THAT EMPLOY A BLOCKCHAIN TO ENSURE INTEGRITY OF MESSAGE DELIVERY”, U.S. Publication Number: 2017/0359288 A1), in view of Madhavan (“BILATERAL ASSERTION MODEL AND LEDGER IMPLEMENTATION THEREOF”, U.S. Publication Number: 2017/0295023 A1),in view of Rathod (“GENERATING, RECORDING, SIMULATING, DISPLAYING AND SHARING USER RELATED REAL WORLD ACTIVITIES, ACTIONS, EVENTS, PARTICIPATIONS, TRANSACTIONS, STATUS, EXPERIENCE, EXPRESSIONS, SCENES, SHARING, INTERACTIONS WITH ENTITIES AND ASSOCIATED PLURALITY TYPES OF DATA IN VIRTUAL WORLD”, U.S. Publication Number: 2018/0350144  A1).




Regarding Claim 1-6, 10, 21, and 22, 
Claims 1-6, 10, 21, and 22, define the claimed subject matter in substantially the same terms recited in corresponding, respective claims 10-15, 18, 23, and 24. Accordingly claims 1-6, 10, 21, and 22 are rejected on the same grounds applied to reject corresponding, respective claims 10-15, 18, 23, and 24.
Regarding Claim 10, 
Golan teaches,
  a network interface processor configured to receive, via a network interface
(Golan [Abstract] An email messaging system is provided that includes a first email message server, a second email message server and a distributed database system that stores a blockchain.
Golan [0070]  a main memory 604, one or more processing system(s) 620, a network interface device 
Golan [0058]  the processor systems of the message server 112 can be centrally located... a particular example is described in which the second user system 118 receives an email message that was communicated from the first user system)
    a message processor configured to parse the originating message for the initial communication event to extract message data for the initial communication event,
(Golan [Claim 26] parsing the email message
Golan [Claim 35] parse the email message into components; extract the information from the email message that can be used by the second email message server to identify the block in the blockchain)
Golan does not teach an originating message for an initial communication event of the sequence of communication events; the extracted message data specifying a first group of participants to which the originating message for the initial communication event is visible; a memory in which a distributed ledger data structure for the sequence of communication events is stored; and a data structure management processor configured to store the extracted message data in the distributed ledger data structure, the distributed ledger data structure being replicated by a respective communication processor of each participant of the first group of participants; wherein the message processor is further configured to receive a responsive message of a further communication event in the sequence of communication events in response to the originating message, the responsive message comprising responsive message data, the responsive message data comprising permissioning data, the permissioning data specifying a second group of participants to which the responsive message is visible, the second group differing from the first group, wherein the data structure management processor is further configured to create, in the memory, a subsidiary distributed ledger data structure of the distributed ledger data structure to support privacy of the responsive message in accordance with the permissioning data and store the responsive message data in the subsidiary distributed ledger data structure, and wherein the network interface processor is further configured to transmit determine whether the sequence of communication events is complete by detecting whether the responsive message data comprises a keyword indicative of completion, and, if the sequence of communication events is complete, anchor the subsidiary distributed ledger data structure to the distributed ledger data structure by transmitting, via the network interface to the first group of participants, a notification of the completion of the sequence of communication events, the notification not disclosing to the first group of participants private portions of the responsive message data stored in the subsidiary distributed ledger data structure.
Madhavan teaches,
  an originating message for an initial communication event of the sequence of communication events;
(Madhavan [0192]   To complete the transaction P2 forwards the proposal to P3 and P4 with the same transactionID and transactionPart as the initial proposal. 
Madhavan [0006]  a ledger which records a sequence
Madhavan [0109] A transaction, i.e. entries containing data indicative thereof, may be assigned a unique ... such as a sequence number, for identification purposes when they are stored in a partition 702. Subsequent transactions...)
 the extracted message data specifying a first group of participants to which the originating message for the initial communication event is visible;
(Madhavan [0004] parties attempting to send the same bitcoin to multiple parties. 
Madhavan [0032] a bilateral assertion model (“BAM”) for interacting with a data structure which stores data of interest to, or otherwise shared among, multiple parties
Madhavan [0084] all transactions are visible to all participants)
    a memory in which a distributed ledger data structure for the sequence of communication events is stored; and a data structure management processor configured to store the extracted message data in the distributed ledger data structure
(Madhavan [0068] the data stored in the shared data structure according to the request to modify the data, or otherwise storing data
Madhavan [0006]  a ledger which records a sequence
Madhavan [0032] stores data of interest to, or otherwise shared among, multiple parties, and, in particular an implementation of a BAM using a bilateral distributed ledger)
 the distributed ledger data structure being replicated by a respective communication processor of each participant of the first group of participants; 
(Madhavan [0063] the data structure may be subdivided into portions, each of which is maintained by one of the participants to store copies of data in which they have an interest, i.e. selectively replicated)
   wherein the message processor is further configured to receive a responsive message of a further communication event in the sequence of communication events in response to the originating message, the responsive message comprising responsive message data, the responsive message data comprising permissioning data, the permissioning data specifying a second group of participants to which the responsive message is visible, the second group differing from the first group,
(Madhavan [0038] As used herein, an approved request to change data in the data structure may be referred to as making the requested change “visible” whereas a disapproved/rejected change is not made visible, wherein visibility refers the logical interpretation of the data stored or not stored in the data structure along with any additional data indicative of the approval or disapproval thereof.
Madhavan  [0112] which may be operated by the same entity which operates the system 700 or a different entity such as a regulatory or oversight entity.
Madhavan   [0151] The counterparty is the counterparty on the assertion. It options and is assumed to be proposer when omitted. In the case that it is mentioned and is different from the proposer, it implies that the proposer is a third party that is brokering the deal.)
     wherein the data structure management processor is further configured to create, in the memory, a subsidiary distributed ledger data structure of the distributed ledger data structure to support privacy of the responsive message in accordance with the permissioning data and store the responsive message data in the subsidiary distributed ledger data structure
(Madhavan [0063] the data structure may be subdivided into portions, each of which is maintained by one of the participants to store copies of data in which they have an interest, i.e. selectively replicated
Madhavan [0038] As used herein, an approved request to change data in the data structure may be referred to as making the requested change “visible” whereas a disapproved/rejected change is not made visible, wherein visibility refers the logical interpretation of the data stored or not stored in the data structure along with any additional data indicative of the approval or disapproval thereof.
Madhavan [0004] Ledgers may be held by individual parties, or ledgers may contain entries for multiple parties and be replicated/distributed amongst a variety of sources.
Madhavan  [0002]  storing data which multiple parties need to access, modify and/or maintain, including electronic ledgers and database managements systems)
the subsidiary distributed ledger data structure to the distributed ledger data structure;
(Madhavan [0063] the data structure may be subdivided into portions, each of which is maintained by one of the participants to store copies of data in which they have an interest, i.e. selectively replicated
Madhavan [0032] in particular an implementation of a BAM using a bilateral distributed ledger)
  by transmitting, via the network interface to the first group of participants
(Madhavan [0063] the data structure may be subdivided into portions, each of which is maintained by one of the participants to store copies of data in which they have an interest, i.e. selectively replicated
Madhavan [0032] in particular an implementation of a BAM using a bilateral distributed ledger    
Madhavan [Claim 1] transmitting, by the processor via the network interface, the confirmation data transaction message)
in the subsidiary distributed ledger data structure.
(Madhavan [0063] the data structure may be subdivided into portions, each of which is maintained by one of the participants to store copies of data in which they have an interest, i.e. selectively replicated
Madhavan [0032] in particular an implementation of a BAM using a bilateral distributed ledger    )
It would have been obvious to a person of ordinary skill to modify the system disclosed by Golan (teaching shared distributed ledger data structures accessible to first group of participants) in accordance with the disclosure of Madhavan regarding replicated ledgers (Madhavan, par. 0005) and counterparty (second party)(Madhavan par. 0037) to arrive at Applicant's claimed invention so that each recipient, including a counterparty has a copy of all of the transactions (Madhavan par. 0005)
Madhavan does not teach wherein the network interface processor is further configured to transmit determine whether the sequence of communication events is complete by detecting whether the responsive message data comprises a keyword indicative of completion, and, if the sequence of communication events is complete, anchor … a notification of the completion of the sequence of communication events, the notification not disclosing to the first group of participants private portions of the responsive message data stored
Rathod teaches,
 wherein the network interface processor is further configured to transmit determine whether the sequence of communication events is complete by detecting whether the responsive message data comprises a keyword indicative of completion, and, if the sequence of communication events is complete;
(Rathod [0360]   server 110 to assign or instruct or suggest or request to fulfill or finish or complete or to-do said message
Rathod [0479]  In processing computer languages, semantic processing generally comes after syntactic processing, but in some cases semantic processing is necessary for complete syntactic analysis
Rathod [0361] and processes the message, wherein process may include grammar verification, spell check, detect language as per defined rules and policies, ...automatically recognizing and reporting ...keywords and policies...associate metadata and system data. 
Rathod [0099] associated one or more types of contents including photos, videos and posts in sequences or story format.)
anchor; 
(Rathod...[0361]  Common privileges of moderators include deleting, merging, moving, and splitting of messages, locking, renaming, banning, suspending, unsuspending, unbanning, warning the members, or adding, editing, removing the messages.... In an embodiment server module 159 may employ a wordfilter or Content-control software or filter or censor system which contains a script that automatically scans users' messages...as they are submitted and automatically changes or censors particular words or phrases.)
a notification of the completion of the sequence of communication events, the notification not disclosing to the first group of participants private portions of the responsive message data stored
(Rathod [0361]  Content-control software or filter or censor system which contains a script that automatically scans users' messages and shared or send or published contents as they are submitted and automatically changes or censors particular words or phrases...., wherein reactions comprises mark as spam and inappropriate and actions comprises instruct system or server module 159 to do not send said message to message associated target recipients defined and selected by sender of said message, remove or block or delete or suspend account of said message sender user....checking and validation to identify whether message is spam, inappropriate, inappropriate as per pre-defined rules)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared distributed ledger data structures accessible to first group of participants  teachings of Golan to incorporate the contextually intelligent communication system teachings of Rathod such   “processes acquire and processes data on the current context of a user... combining the contextual data on the device with the additional data to define the user's complete, relevant context” (Rthod [0010]).        The modification would have been obvious, because it is merely applying a known technique (i.e. contextually intelligent communication) to a known concept (i.e. shared distributed ledger data structures accessible to first group of participants  ) ready for improvement to yield predictable result (i.e. “gathering the user's current context data and updating the device by uploading the data via a wide area mobile network … matching the user's current contextual data with the user's past and historical data … that is predictably useful and relevant to the user's current context and future context as the user enters a new context.” Rathod [0010])
Regarding Claim 11,
Golan, Madhavan, and Rathod  disclose the system of claim 10,
  wherein each of the distributed ledger data structure and the subsidiary distributed ledger data structure comprises a respective replicated ledger. (Madhavan, pars. 0004, 0005)
  It would have been obvious to a person of ordinary skill to modify the system disclosed by Golan and Madhavan, in accordance with the further teaching of Madhavan regarding replicated ledgers (Madhavan, par. 0004, 0005) to arrive at Applicant's claimed invention in order to enable all users to ensure the reliability of the transaction data, i.e. that transactions are recorded accurately and subsequent thereto, protected from alteration. (Madhavan, par. 0005)
Regarding Claim 12,
Golan, Madhavan, and Rathod  disclose the system of claim 10,
    wherein each of the distributed ledger data structure comprises and the subsidiary distributed ledger data structure comprises a respective blockchain. (Madhavan, pars. 0004, 0005)
It would have been obvious to a person of ordinary skill to modify the system disclosed by Golan in view of Madhavan in accordance with the further teaching of Madhavan regarding blockchain replication (Madhavan, par. 0005) to arrive at Applicant's claimed invention in order to make all transactions "open transactions" and viewable by all participants on the blockchain network to prevent double spending. (Madhavan, par. 0005)
Regarding Claim 13,
Golan, Madhavan, and Rathod  disclose the system of claim 10,
      wherein one or more of the network interface processor, the message processor, and the data structure management processor is a processor of a clearing house computer system. (Madhavan, par. 0017)
 It would have been obvious to a person of ordinary skill to modify the system disclosed by Golan in view of Madhavan in accordance with the further teaching of Madhavan regarding clearing house {fv1adhavan, par. 0017} to arrive at Applicant's claimed invention in order to settle trading accounts, clear trades, collect and maintain performance bond funds, regulate delivery, and report trading data to market regulators and to rnitigate credit risk in transactions. (Madhavan, par. 0017)
Regarding Claim 14,
Golan, Madhavan, and Rathod  disclose the system of claim 10,
        Golan discloses 'vvherein the recipient data permissioning the second group of participants specifies any user (participant} (Golan, par. 0021 'any user can be the recipient of a message', par. 0064, 0065)
 Madhavan discloses to have additional participants not included in the first group of participants {Madhavan, par. 0094, e.g., 'witness participants')
It would have been obvious to a person of ordinary skill to modify the system disclosed by Golan in view of Madhavan in accordance with the further teaching of Madhavan regarding interaction with a shared data structure (Madhavan par.0094) to arrive at Applicant's claimed invention in order to have a witness to verify a recorded transaction, (Madhavan, par. 0094)
Regarding Claim 15,
Golan, Madhavan, and Rathod  disclose the system of claim 10,
          wherein the message processor is configured to par:;e the originating message into predefined keywords. (Golan, par. 0024, 0034, 0036, 0052)
Regarding Claim 19,
Golan, Madhavan, and Rathod  disclose the system of claim 10,
    Claim 19 defines the claimed subject matter in essentially the same terms recited in claim 10. Claim 19 recites the elements for performing the activities as 'logic' which is understood as computer executable instructions for performing the recited activities. Golan in view of Madhavan discloses this subject matter. Golan further discloses computer executable instructions for performing the recited activities. (Golan, par. 0032)
Regarding Claim 20,
Golan, Madhavan, and Rathod  disclose the system of claim 10,
    Claim 20 defines the claimed subject matter in essentially the same terms recited in claim 10. Claim 20 is rejected on the same grounds applied to rejection claim 10.
Regarding Claim 23,
Golan, Madhavan, and Rathod  disclose the system of claim 10,
 Golan and  Madhavan   do not teach wherein the keyword is denoted with a predetermined symbol.
 Rathod teaches,
wherein the keyword is denoted with a predetermined symbol.
(Rathod [0360]  message may comprises a text, a location information, a photo, a video, a voice, a link or web address, a keyword or hashtag and associated metadata
Rathod [0479] the syntax of a computer language is the set of rules that defines the combinations of symbols... visual programming languages are based on the spatial layout and connections between symbols)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared distributed ledger data structures accessible to first group of participants  teachings of Golan to incorporate the contextually intelligent communication system teachings of Rathod such   “processes acquire and processes data on the current context of a user... combining the contextual data on the device with the additional data to define the user's complete, relevant context” (Rthod [0010]).        The modification would have been obvious, because it is merely applying a known technique (i.e. contextually intelligent communication) to a known concept (i.e. shared distributed ledger data structures accessible to first group of participants  ) ready for improvement to yield predictable result (i.e. “gathering the user's current context data and updating the device by uploading the data via a wide area mobile network … matching the user's current contextual data with the user's past and historical data … that is predictably useful and relevant to the user's current context and future context as the user enters a new context.” Rathod [0010])
Regarding Claim 24,
Golan, Madhavan, and Rathod  disclose the system of claim 10,
 Golan and  Madhavan   do not teach wherein the keyword is a hashtag-based keyword.
 Rathod teaches,
wherein the keyword is a hashtag-based keyword.
(Rathod [0360]  message may comprises a text, a location information, a photo, a video, a voice, a link or web address, a keyword or hashtag and associated metadata)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared distributed ledger data structures accessible to first group of participants  teachings of Golan to incorporate the contextually intelligent communication system teachings of Rathod such   “processes acquire and processes data on the current context of a user... combining the contextual data on the device with the additional data to define the user's complete, relevant context” (Rthod [0010]).        The modification would have been obvious, because it is merely applying a known technique (i.e. contextually intelligent communication) to a known concept (i.e. shared distributed ledger data structures accessible to first group of participants  ) ready for improvement to yield predictable result (i.e. “gathering the user's current context data and updating the device by uploading the data via a wide area mobile network … matching the user's current contextual data with the user's past and historical data … that is predictably useful and relevant to the user's current context and future context as the user enters a new context.” Rathod [0010])
Claim 21 is rejected on the same basis as Claim 23.
Claim 22  is rejected on the same basis as Claim 24.


Claims 18 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Golan, Madhavan, and Rathod  in view of Pattanaik (US20170366357 A1).

Regarding Claim 18,
Golan, Madhavan, and Rathod  disclose the system of claim 10.
Golan in view of Madhavan lacks explicit disclosure .:wherein the data structure management processor is configured to incorporate a hash or Merkle root of the subsidiary distributed ledger data structure into the distributed ledger data structure
 However, Pattanaik discloses to incorporate a hash or Merkle root of a block of transaction records (subsidiary distributed ledger data structure} into a distributed ledger data structure. (Pattanaik, par. 0057-0059)
It would have been obvious to a person of ordinary skill to modify the system disclosed by Golan in view of Madhavan in accordance with the teaching of Pattanaik regarding hashing strategy {Pattanaik, par. 0057-0059) to arrive at Applicant's claimed invention in order to reduce cornputational resources need to verify transaction records across multiple members of a blockchain {Pattanaik par. 0057) and to efficiently store records for data verification purposes (Pattanaik, par. 0059)
Regarding Claim 9,
Golan, Madhavan, and Rathod  disclose the system of claim 10.
Claim 9 defines the claimed subject matter in substantially the same terms recited in claim 18 and is rejected on the same grounds applied to reject claim 18.
Response to Amendment
The amendment filed November 27, 2020 has been entered. Claims 1-6, 9-15, and 18-24  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed August 27, 2020.
Response to Remarks
Applicant's arguments filed on November 27, 2020 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“The present claims are instead directed to a practical application of distributed ledger data structures for recordation of a communication event sequence. As amended, each independent claim recites a number of limitations that specify a number of aspects of the practical application. For instance, each independent claim now requires the following limitations: (i) determination of whether the sequence of communication events is complete by detecting whether the responsive message data comprises a keyword indicative of completion; (ii) if the sequence of communication events is complete, anchoring of the subsidiary distributed ledger data structure to the distributed ledger data structure; and (iii) that the anchoring includes transmission, to a first group of participants differing from a second group, a notification of the completion of the sequence of communication events….., the improvement involves use of subsidiary distributed ledger data structures to support privacy of a responsive message. Please see, e.g., independent claim 1 ("creating, by the communication processor, a subsidiary distributed ledger data structure of the distributed ledger data structure to support privacy of the responsive message in accordance with the permissioning data"). The improvement also includes use of anchoring the subsidiary distributed ledger data structures without disclosure of private portions of responsive message data"
Examiner responds:



Applicant's amendments have been fully considered but they are not persuasive.
 The limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, parsing a message or determining whether the sequence of communication events is complete by detecting whether the responsive message data comprises a keyword   encompasses a person simply reading and reviewing whether a document meets a certain standard. While anchoring the subsidiary distributed ledger data structures without disclosure of private portions of responsive message data encompasses a human censor redacting elements of a message. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Rathod (“GENERATING, RECORDING, SIMULATING, DISPLAYING AND SHARING USER RELATED REAL WORLD ACTIVITIES, ACTIONS, EVENTS, PARTICIPATIONS, TRANSACTIONS, STATUS, EXPERIENCE, EXPRESSIONS, SCENES, SHARING, INTERACTIONS WITH ENTITIES AND ASSOCIATED PLURALITY TYPES OF DATA IN VIRTUAL WORLD”, U.S. Publication Number: 2018/0350144  A1).
Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.
Prior Art Cited But Not Applied

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cohen (“Parallel messaging apparatus and method thereof”, U.S. Publication Number: 20180302357A1) proposes exchanged messages wherein the apparatus comprises a memory for storing the messages; and at least one processor for providing display of messages exchanged between a plurality of participants, the messages are exchanged within channels, wherein each of said participants exchanges messages with others of the participants in one or more channels in which message exchange between the plurality of participants is authorized; and any of the participants are prevented from exchanging messages in one or more channels when message exchange between the plurality of participants is not authorized; and allowing one of the participants sending one of the messages in one of the channels to send the one of the messages in parallel to another one of the channels.
Verzun (“Methods And Apparatus For HyperSecure Last Mile Communication”, U.S. Publication Number: 20180359811 A1) provides concealing the content of a communication between a client device, such as a cell phone or laptop, and a network or cloud of media nodes are disclosed. Among the techniques are routing data packets in the communication to different gateway nodes in the cloud.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697